EXHIBIT 10.25


EMPLOYMENT, CONFIDENTIALITY AND
CONTINGENT SEVERANCE AGREEMENT

        This Employment, Confidentiality and Contingent Severance Agreement (the
"Agreement") is made between First Bank of Beverly Hills, F.S.B. (the "Bank"), a
federally chartered savings bank, and Joseph W. Kiley, III (the "Employee"). The
Bank is an affiliate of Wilshire Financial Services Group, Inc., a Delaware
corporation (the "Company").

        Accordingly, on the basis of the representations, warranties, and
covenants contained in this Agreement, the parties agree as follows effective as
of January 1, 2003 (the “Effective Date”):

        1.     ARTICLE 1 - EMPLOYMENT AND TERM

            1.1 Employment. The Bank shall employ the Employee as its President
and Chief Executive Officer (the “Position”), and the Employee accepts such
employment, on the terms and conditions set forth in this Agreement.

            1.2 Term. The term of employment under this Agreement shall commence
on the Effective Date, and shall continue for a period of 12 months thereafter.
Upon the expiration of such 12 month period, the term of Employee’s employment
under this Agreement shall automatically renew for successive periods of 12
months each, unless, at least 90 days before the expiration of such 12 month
period or any succeeding 12 month period, either the members of the board of
directors of the Bank (the “Board of Directors” or the “Board”) gives written
notice of non-renewal to Employee, or Employee gives written notice of
non-renewal to the Bank. If such notice of non-renewal is timely given, the term
of Employee’s employment under this Agreement shall expire at the end of such 12
month period or at the end of the current 12 month period, as the case may be.
The term of Employee’s employment under the Agreement is referred to herein as
the “term.” In the event that the Bank or the Employee gives 90 days written
notice as herein provided and the Bank and the Employee do not enter into a new
Employment Agreement, the Employee shall receive the benefits of Section 4.2
below.


       2. ARTICLE 2 - DUTIES OF THE EMPLOYEE

            2.1 Duties. The Employee agrees to undertake and perform all duties
as required of the Position. The Employee shall render such services and shall
perform such duties and acts in connection with any aspect of the Bank’s
business as may be required by the Management or the Board of Directors of the
Bank. The Employee shall perform the services contemplated herein faithfully,
diligently, to the best of Employee’s ability, and in the best interests of the
Bank. The Employee shall devote the Employee’s full and exclusive business time
and efforts to the rendition of such services. The Employee shall at all times
perform such services in compliance with (and, to the extent of Employee’s
authority, shall ensure that the Bank is in compliance with) any and all laws,
rules, regulations, and policies applicable to the Bank, including, but not
limited to, the Federal Deposit Insurance Act and the regulations thereunder.
The Employee shall, at all times, adhere to and obey any and all written
internal rules and regulations governing the conduct of the Bank’s employees, as
established and modified from time to time.

            2.2 Exclusive Services. During his employment by the Bank, the
Employee shall not, without the express prior written consent of the Board of
Directors of the Bank, engage directly or indirectly in any outside employment
or consulting of any kind, whether or not the Employee receives remuneration for
such services. Further, the Employee shall not engage in any activity that would
impair the Employee’s ability to act and exercise judgment in the best interest
of the Bank.

            2.3 Subpoenas; Cooperation in Defense of the Bank. If the Employee,
during employment or thereafter, is served with any subpoena or other compulsory
judicial or administrative process calling for production of confidential
information or if the Employee is otherwise required by law or regulations to
disclose confidential information, the Employee will immediately, before making
any such production or disclosure, notify the Bank and provide it with such
information as may be necessary for the Bank to take such action as the Bank
deems necessary to protect its interests. The Employee agrees to cooperate
reasonably with the Bank, whether during employment or thereafter, in the
prosecution or defense of all threatened claims or actual litigation in which
the Bank is or may become a party, whether now pending or hereafter brought, in
which the Employee has knowledge of relevant facts or issues. The Employee shall
be reimbursed for reasonable expenses for travel time due to cooperating with
the prosecution or defense of any litigation for the Bank.

            2.4 Other Obligations. The Employee acknowledges that the Bank from
time to time may have agreements with other persons or with various governmental
agencies that impose obligations or restrictions on the Bank regarding
inventions or creative works made during the course of the Bank’s work under
such agreements, or that relate to the confidential nature of such work. The
Employee agrees to be bound by all such obligations and restrictions of which
the Employee is informed by the Bank and to take all action necessary to
discharge the obligations of the Bank thereunder.


       3. ARTICLE 3 - COMPENSATION

       As the total consideration for the services that the Employee renders
under this Agreement, the Employee shall be entitled to the following:

            3.1 Base Salary. The Bank shall pay to the Employee a base salary of
$275,000.00 per year, less income tax and other applicable withholdings. The
base salary shall be payable in accordance with the Bank’s regular payroll
practices.

            3.2 Stock Options. The Company and the Employee have entered into
(1) an Amended and Restated Incentive Stock Options Agreement dated March 12,
2001 for 150,000 options and (2) Incentive Stock Option Agreement dated October
2, 2001 for 50,000 options. The Employee’s rights to such stock options shall be
determined by the terms and conditions of said agreements.

            3.3 Bank Employee Benefits. The Employee shall be entitled to
participate in the Bank’s employee benefit plans, medical, dental, vision,
long-term disability, and short-term disability benefits or insurance programs,
if any, on the same basis as any of those benefits or insurance programs is
available generally to other officers of similar position under the Bank’s
personnel policies. The Bank and the Company will not, without Employee’s
written consent, make any changes in such plans, benefits or arrangements which
would materially adversely affect Employee’s rights or benefits thereunder,
except to the extent such changes are made applicable to all executive-level
Bank and Company employees on a non-discriminatory basis.

            3.4 Indemnity and Insurance. The Employee shall receive all benefits
and privileges to which the Employee is entitled by law or pursuant to the
Bylaws of the Bank or the Company.

            3.5 Reimbursement for Expenses. The Bank shall reimburse the
Employee for any and all reasonable and documented actual business expenses that
the Employee incurs from time to time in the performance of his duties under
this Agreement, provided that reimbursement shall be made in accordance with the
policies and practices of the Bank; and

            3.6 Vacation. The Employee shall be entitled to personal time, to be
used for sick and vacation time, earned based on hours worked, to a maximum of
13.33 hours, per month. Thus, a total of up to 160 hours or four weeks of
personal time may be earned during a full year of employment. Generally,
employees are not permitted to use personal time in excess of time earned. The
Employee Guidelines of the Bank provide additional information. Vacation time
not used in any calendar year may be carried forward, provided, however, that,
once the Employee has accrued a number of vacation days equal to two hundred
hours, the Employee shall not be eligible to accrue additional days of vacation
until he/she has taken one or more days of vacation. The Employee may, at
his/her option, sell back to the Bank up to forty hours of accrued-but-unused
vacation.


       4. ARTICLE 4 - TERMINATION

            4.1 Termination for Cause (12 C.F.R. 563.39).

                 Termination for Cause shall mean termination because of
Employee's personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order or material
breach of any provision of this Agreement. For purposes of this Agreement, no
act, or the failure to act, on Employee’s part shall be willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Bank. Notwithstanding the
foregoing, Employee shall not be deemed to have been terminated for Cause unless
and until there shall have been delivered to him a notice of termination which
shall include a copy of a resolution duly adopted by the affirmative vote of not
less than a majority of the members of the Board at a meeting of the Board
called and held for that purpose (which may be telephonic), finding that in the
good faith opinion of the Board, Employee was guilty of conduct justifying
termination for Cause and specifying the particulars thereof in detail. Employee
shall not have the right to receive compensation or other benefits for any
period after termination for Cause which have not vested or been earned as of
the date of such termination. Employee shall have the right to receive
compensation or other benefits which have already vested or been earned as of
the date of termination for Cause, unless payment of such compensation or
benefits is expressly prohibited by the terms of any plan, program or agreement
governing such compensation or benefits. The Employee shall have no right to
receive compensation or other benefits for any period after termination for
Cause.

            Notwithstanding the foregoing:

                 (a) The Board of Directors of the Bank may terminate the
Employee's employment at any time without cause, but any termination by the
Bank's Board of Directors other than termination for Cause shall not prejudice
the Employee's right to compensation or other benefits under this Agreement.

                 (b) If the Employee is suspended and/or temporarily prohibited
from participating in the conduct of the Bank's affairs by a notice served under
section 8(e)(3) or (g) (1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), the Bank's obligations under this Agreement shall be
suspended as of the date of service, unless stayed by appropriate proceedings.
If the charges in the notice are dismissed, the Bank may in its discretion (i)
pay the Employee all or part of the compensation withheld while its contract
obligations were suspended, or (ii) reinstate (in whole or in part) any of its
obligations which were suspended.

                 (c) If the Employee is removed and/or is permanently prohibited
from participating in the conduct of the Bank's affairs by an order issued under
section 8(e)(4) or (g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
1818(e)(3) and (g)(1)), all obligations of the Bank under this Agreement shall
terminate as of the effective date of the order, but vested rights of the
Employee shall not be affected.

                 (d) If the Bank is in default (as defined in section (3)(x)(1)
of the Federal Deposit Insurance Act), all obligations under this Agreement
shall terminate as of the date of default, but this paragraph (d) shall not
affect any vested rights of the Employee.

                 (e) All obligations under this Agreement shall be terminated,
except to the extent it is determined that continuation of this Agreement is
necessary for the continued operation of the association:

                      (1) By the Director ("Director of the Federal Deposit
Insurance Corporation") or his or her designee, at the time the Federal Deposit
Insurance Corporation enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in section 13(c) of the Federal
Deposit Insurance Act; or

                      (2) By the Director or his or her designee, when the
Director or his or her designee approves a supervisory merger to resolve
problems related to the operation of the association, or when the Bank is
determined by the Director to be in an unsafe or unsound condition; provided
that any rights of the parties that have already vested shall not be affected by
such action.

            4.2 Termination Upon An Other Event of Termination

                 (a) Upon the occurrence of an Other Event of Termination (as
herein defined) during the Term, the provisions of this Section 4.3 shall apply.
As used in this Agreement, an Other Event of Termination" shall mean and include
any one or more of the following: (i) the termination by the Bank of Employee's
employment hereunder for any reason other than a termination governed by
Sections 4.1, 4.3, 4.4 or 4.5 hereof; (ii) Employee's resignation from the
Bank's employ upon any (A) failure to elect or re-elect or to appoint or
re-appoint Employee as President and Chief Executive Officer unless consented to
by the Employee, (B) a material change in Employee's functions, duties, or
responsibilities, which change would cause Employee's position to become one of
lesser responsibility, importance, or scope from the position and attributes
thereof described in Sections 1.1 and 2.1 hereof, unless consented to by
Employee, (C) a relocation of Employee's principal place of employment outside
of Los Angeles County or Ventura County, California, unless consented to by the
Employee, (D) a material reduction in the aggregate benefits and perquisites to
the Employee from those being provided as of the effective date of this
Agreement, unless such reduction is (I) consented to by the Employee, (II)
applies generally to executive-level-employees of the Bank to the extent
Employee receives benefits or perquisites generally available to executive-level
employees of the Bank, or applies generally to executive level employees of the
Company to the extent Employee receives benefits or perquisites generally
available to executive-level employees of the Company, or (III) is a reduction
in the amount of Employee's bonus based on the application of a formula or index
to the financial performance of the Bank, (E) a liquidation or dissolution of
the Bank, or (F) a material breach of this Agreement by the Bank or the Company.
Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Employee shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than thirty (30) days prior
written notice given within six full months after the event giving rise to said
right to elect.

                 (b) Upon the occurrence of an Other Event of Termination, the
Bank shall be obligated to pay Employee, or, in the event of his subsequent
death, his beneficiary or beneficiaries, or his estate, as the case may be, an
amount equal to Employee's then annual base salary. Such amount shall be paid in
six equal monthly installments commencing on the 30th day after the Termination
Date. Such amount shall be in addition to any compensation or benefits earned by
Employee or to which Employee was entitled prior to the Termination Date. Such
payments shall not be reduced in the event the Employee obtains other employment
following termination of employment.

                 (c) Upon the occurrence of an Other Event of Termination, the
Bank will cause to be continued life, medical, dental and disability coverage
substantially identical to the coverage maintained by the Bank or the Company
for Employee prior to his termination at no premium cost to the Employee, except
to the extent such coverage may be changed in its application to all
executive-level employees of the Bank if such coverage was generally available
on the date of an Other Event of Termination to executive-level employees of the
Bank, if such coverage was generally available on the date of an Other Event of
Termination to executive-level employees of the Bank, or except to the extent
such coverage may be changed in its application to all executive-level employees
of the Company if such coverage was generally available on the date of an other
Event of Termination to executive level employees of the Company. The benefits
provided under this Section 4.2(c) shall continue until the earlier of (a) the
expiration of one year following Employee's termination of employment with the
Bank, or (b) the date Employee becomes covered under any other group health plan
not maintained by the Bank, the Company or any of its subsidiaries; provided,
however, that if such other group health plan excludes any pre-existing
condition that Employee or Employee's dependents may have when coverage under
such group health plan would otherwise begin, coverage under this Section 4.2(c)
shall continue (but not beyond the one year period described in clause (a) of
this sentence) with respect to such pre-existing condition until such exclusion
under such other group health plan lapses or expires. In the event Employee is
required to make an election under Sections 601 through 607 of the Employee
Retirement Income Security Act of 1974 (commonly known as COBRA) to qualify for
the benefits described in this Section 4.2(c), the obligations of the Bank under
this Section 4.2(c) shall be conditioned upon Employee's timely making such an
election.

            4.3 Change of Control.

                 (a) For purposes of this Agreement, a Change of Control" of the
Bank or Company shall mean: (i) any "person" (as the term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the Exchange
Act)), or more than one person acting as a group, becomes the "beneficial owner"
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
voting securities of the Bank, the Company or any subsidiary of the Company
which owns a majority of the outstanding voting securities of the Bank (the
Direct Parent") representing 50% or more of the Bank's, the Company's or the
Direct Parent's outstanding voting securities, except for any voting securities
(A) of the Bank purchased by the Company or Direct Parent, (B) of the Direct
Parent purchased by the Company, or (C) of the Bank or Company purchased by any
employee benefit plan of the Bank or the Company, or (ii) individuals who
constitute the board of directors of the Bank (including Employee, if Employee
is a director) on the date hereof (the "Incumbent Board") cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
more than one-half of the directors comprising the Incumbent Board, or whose
nomination for election by the company's stockholders was approved by the same
nominating committee serving under an Incumbent Board, shall be, for purposes of
this clause (ii), considered as though he were a member of the Incumbent Board,
or (iii) the consummation of (A) a merger, consolidation or reorganization to
which the Bank, the Company or the Direct Parent is a party, whether or not the
Bank, the Company or the Direct Parent is the entity surviving or resulting
therefrom, or (B) a sale or other disposition of all or substantially all of the
assets of the Bank, the Company or the Direct Parent, in one transaction or a
series of related transactions, to any person other than the Bank, the Company
or the Direct Parent; provided, however, that no such consummation will
constitute a Change of Control pursuant to this clause (iii) if persons who were
stockholders of the Company immediately before the consummation of the
transaction are the beneficial owners immediately following the consummation of
the transaction, of more than 50% of the combined voting power of the then
outstanding voting securities of the person surviving or resulting from any
merger, consolidation or reorganization referred to in clause (iii)(A) or the
person to whom the assets of the Bank, the Company or the Direct Parent are
sold, assigned or disposed of in any transaction or series of transactions
referred to in clause (iii)(B).

                 (b) If a Change of Control has occurred pursuant to Section
4.3(a) or the Board has determined that a Change of Control has occurred,
Employee shall be entitled to the benefits provided in paragraphs (c) and (d) of
this Section 4.3 upon his subsequent termination of employment at any time
within 12 months following the Change of Control due to: (i) Employee's
dismissal without cause or (ii) Employee's voluntary resignation following an
Other Event of Termination (as defined in Section 4.2).

                 (c) Upon Employee's entitlement to benefits pursuant to Section
4.3(b), the Bank shall pay Employee, or in the event of his subsequent death,
his beneficiary or beneficiaries, or his estate, as the case may be, a sum equal
to two times the then annual base salary. Such payment shall be made in one lump
sum within 30 days after Employee's termination of employment which entitles
Employee thereto; provided, however, that in the event the Bank is not in
compliance with its minimum capital requirements or if such payment would cause
the Bank's capital to be reduced below its minimum regulatory capital
requirements, such payment shall be deferred until such time as the Bank or
successor thereto is in capital compliance. In the event the Bank is unable to
make such payment after deferred for more than (6) months, payment of said sum
shall be made by the Company. Such payment shall not be reduced in the event
Executive obtains other employment following termination of employment.

                 (d) Upon Employee's entitlement to benefits pursuant to Section
4.3, the Bank will cause to be continued life, medical, dental and disability
coverage substantially identical to the coverage maintained by the Bank for
Employee prior to his termination of employment at no premium cost to the
Employee, except to the extent such coverage may be changed in its application
to all executive level employees of the Bank if such coverage was generally
available on Executive's Termination Date to executive-level employees of the
Bank, or except to the extent such coverage may be changed in its application to
all executive-level employees of the Company if such coverage was generally
available on Executive's Termination Date to executive-level employees of the
Company. The benefits provided under this Section 4.3(d) shall continue until
the earlier of (a) the expiration of one year following Employee's termination
of employment with the Bank, or (b) the date Employee becomes covered under any
other group health plan not maintained by the Bank, the Company or any of its
subsidiaries; provided, however, that if such other group health plan excludes
any pre-existing condition that Employee or Employee's dependents may have when
coverage under such group health plan would otherwise begin, coverage under this
Section 4.3(d) shall continue (but not beyond the one year period described in
clause (a) of this sentence) with respect to such pre-existing condition until
such exclusion under such other group health plan lapses or expires. In the
event Employee is required to make an election under Sections 601 through 607 of
the Employee Retirement Income Security Act of 1974 (commonly known as COBRA) to
qualify for the benefits described in this Section 4.3(d), the obligations of
the Bank under this Section 4.3(d) shall be conditioned upon Employee's timely
making such an election.

                 (e) Notwithstanding anything to the contrary in this Section
4.3, in no event shall the aggregate payments or benefits to be made or afforded
to Employee under Section 4.3 (the Termination Benefits") constitute an "excess
parachute payment" under Section 280G of the Internal Revenue Code of 1986, as
amended or any successor thereto, and in order to avoid such a result,
Termination Benefits will be reduced, if necessary, to an amount (the
Non-Triggering Amount"), the value of which is $1.00 less than an amount equal
to three times Employee's base amount," as determined in accordance with said
Section 280G. The allocation of the reduction required hereby among the
Termination Benefits provided by this Section 4.3 shall be determined by
Employee.

            4.4 Termination By the Employee or Death. If the Employee terminates
his employment with the Bank for any reason other than the reasons set forth in
Sections 4.2 and 4.3 hereof, or Employee’s employment is terminated as a result
of his death, the Bank shall pay to the Employee, or in the event of his death,
his beneficiary or beneficiaries or his estate, as the case may be, the base
salary earned but unpaid pursuant to Section 3.1 hereof through the Termination
Date and any earned but unused vacation pay due to the Employee at the
Termination Date. Any such payments due Employee, under this Section 4.4 shall
be paid on the Termination Date, unless the termination of Employee’s employment
was due to his death, in which case, such payment shall be made by no later than
30 days after the Termination Date. Employee shall not have the right to receive
compensation or other benefits for any period after the Termination Date which
have not vested or been earned as of the Termination Date. Employee shall have
the right to receive compensation or other benefits which have already vested or
been earned as of the Termination Date, unless payment of such compensation or
benefits is expressly prohibited by the terms of any plan, program or agreement
governing such compensation or benefits.

            4.5 Termination of Disability. If (i) the Employee is absent from
work for 180 calendar days in any 12-month period by reason of illness or
incapacity (whether physical or otherwise) or (ii) the Board of Directors
reasonably determines that the Employee is unable to perform his duties,
services and responsibilities hereunder by reason of illness or incapacity
(whether physical or otherwise) for a total of 90 calendar days in any 12-month
period during the Term (Disability”), the Bank may terminate the Employee’s
employment hereunder as of the Termination Date specified in a written notice
termination from the Bank to Employee. If the Employee’s employment is
terminated by the Bank pursuant to this Section 4.5, the Bank shall pay on the
Termination Date to Employee the base salary earned but unpaid pursuant to
Section 3.1 hereof through the Termination Date and any earned but unused
vacation pay due to the Employee at the Termination Date. In addition, the
Employee shall be entitled to receive benefits based on the Bank’s applicable
disability plans then in effect. Employee shall not have the right to receive
compensation or other benefits for any period after the Termination Date which
have not vested or been earned as of the Termination Date. Employee shall have
the right to receive compensation or other benefits which have already vested or
been earned as of the Termination Date, unless payment of such compensation or
benefits is expressly prohibited by the terms of any plan, program or agreement
governing such compensation or benefits.

            4.6 Termination of Bank’s Obligation. If, at any time within one
year following termination of employment, the Employee breaches any of the
Employee’s obligations under Article 2, 5 or 6 of this Agreement, then, in
addition to any other remedy of the Bank, the Bank’s obligation, if any, to make
severance payments under Section 4.3 shall cease as of the date such breach
occurs. Moreover, the Employee acknowledges that breach of Article 2, 5 or 6 of
this Agreement will cause irreparable harm to the Bank and, if the Employee
fails to abide by these obligations, the Bank will be entitled to seek specific
performance, including immediate issuance of a temporary restraining order or
preliminary injunction enforcing this Agreement, and to seek judgment for
damages caused by the Employee’s breach, and to seek other remedies provided by
applicable law.

            4.7 Termination Date. Any termination of Employee’s employment
hereunder pursuant to this Article 4 shall be effected by written notice other
than a termination as a result of Employee’s death. Any written notice of
termination shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Employee’s employment under the
provisions so indicated. The effective date of any such termination (the
“Termination Date”) shall be as follows:

                 (a) In the event of a termination due to Employee's death, the
date of such death.

                 (b) In the event of termination for any reason other than
Employee's death, the date specified in the written notice of termination which
in no event shall be prior to the date of receipt of such notice.

            4.8 Compliance With Safety and Soundness Standards. Notwithstanding
anything contained herein to the contrary, in no event shall the total
compensation paid out upon the departure of an Employee be in excess of that
considered safe and sound at the time of such payment, taking into consideration
all applicable laws, regulations, or other regulatory guidance, including but
not limited to OTS Regulatory Bulletin 27a or any similar or successor
regulatory pronouncements. Any payments made to the Employee, pursuant to this
Agreement or otherwise, are subject to and conditioned upon compliance with 12
U.S.C. Section 1828(k) and any regulations promulgated thereunder.

            4.9 If Employee receives any termination benefits pursuant to this
Agreement, the Employee will be required to sign a waiver and release of all
claims . The form of such waiver and release is to be prepared by the Company.

            4.10 During the Term, the above described severance supersedes any
and all other severance or layoff policies of the Bank. Absent a new employment
agreement setting forth an alternate severance arrangement, any involuntary
termination by the Bank subsequent to the term shall be covered by the Bank’s
general severance policy, if any, then in existence.


       5. ARTICLE 5 - CONFIDENTIALITY AND NON-SOLICITATION

            5.1 Nondisclosure. Employee acknowledges that, in the course of
employment with the Bank, Employee will have access to and learn confidential
information. Confidential information includes but is not limited to information
about the Bank’s borrowers and clients, the terms and conditions under which the
Bank or its affiliates deal with borrowers and clients, pricing information for
the purchase or sale of assets, financing and securitization arrangements,
research materials, manuals, computer programs, formulas analyzing assets
portfolios, techniques, data, marketing plans and tactics, technical
information, lists of asset sources, the processes and practices of the Bank and
related companies, information contained in electronic or computer files,
financial information, salary and wage information, and other information that
is designated by the Bank or its affiliates as confidential or that Employee
knows or should know is confidential information provided by third parties that
the Bank or its affiliates are obligated to keep confidential and all other
proprietary information of the Bank or its affiliates. The Employee acknowledges
that all confidential information is and shall continue to be the exclusive
property of the Bank or its affiliates, whether or not prepared in whole or in
part by the Employee and whether or not disclosed to or entrusted to the
Employee in connection with employment by the Bank. The Employee agrees not to
disclose confidential information, directly or indirectly, under any
circumstances or by any means, to any third persons without the prior written
consent of the Bank. The Employee agrees that he will not copy, transmit,
reproduce, summarize, quote, or make any commercial or other use whatsoever of
confidential information, except as may be necessary to perform work done by
Employee for the Bank. The Employee agrees to exercise the highest degree of
care in safeguarding confidential information against loss, theft or other
inadvertent disclosure and agrees generally to take all steps necessary or
requested by the Bank to ensure maintenance of the confidentiality of the
confidential information. The Employee agrees in addition to the specific
covenants contained herein to comply with all of the Bank’s policies and
procedures, as well as all applicable laws, for the protection of confidential
information.

            5.2 Exclusions. Section 6.1 shall not apply to the following
information: (a) information now and hereafter voluntarily disseminated by the
Bank to the public or which otherwise becomes part of the public domain through
lawful means; (b) information already known to the Employee as documented by
written records which predate Employee’s employment with the Bank; (c)
information subsequently and rightfully received from third parties and not
subject to any obligation of confidentiality; or (d) information independently
developed by Employee after termination of his or her employment.

            5.3 Confidential Proprietary and Trade Secret Information of Others.
Employee represents that he or she has disclosed to the Bank any agreement to
which Employee is or has been a party regarding the confidential information of
others and Employee understands that Employee’s employment by the Bank will not
require Employee to breach any such agreement. Employee will not disclose such
confidential information to the Bank nor induce the Bank to use any trade secret
proprietary information received from another under an agreement or
understanding prohibiting such use or disclosure.

            5.4 Non-Solicitation of Employees. During the period of twelve
months after termination date, the Employee shall not directly or indirectly
solicit for employment or for independent contractor work any employee of the
Bank or the Company, and shall not encourage any such employee to leave the
employment of the Bank or the Company.

            5.5 Company to Benefit from Provisions. To the extent any provisions
of this Article 6 relates in any way to confidential information and trade
secrets of the Company, then the obligations of Employee set forth in this
Article 6 shall also extend to the Company and inure to its benefit.


       6. ARTICLE 6 - BANK’S OWNERSHIP IN EMPLOYEE’S WORK

            6.1 Bank’s Ownership. The Employee agrees that all inventions,
discoveries, improvements, trade secrets, formulas, techniques, mask works,
processes, and know-how, whether or not patentable, and whether or not reduced
to practice, that are conceived or developed during the Employee’s employment
with the Bank, either alone or jointly with others, or relating to the Bank or
to the banking industry shall be owned exclusively by the Bank, and the Employee
hereby assigns to the Bank all Employee’s right, title, and interest in all such
intellectual property. The Employee agrees that the Bank shall be the sole owner
of all rights pertaining thereto, including but not limited to domestic and
foreign patents or other rights pertaining thereto, and further agrees to
execute all documents that the Bank reasonably determines to be necessary or
convenient for use in applying for, prosecuting, perfecting, or enforcing
patents or other intellectual property rights, including the execution of any
assignments, patents applications, or other documents that Bank may reasonably
request. The Employee shall claim no interest in any inventions, copyrighted
material, mask works, patents, or patent applications unless the Employee
demonstrates that any such invention, copyrighted material, mask, work, patent,
or patent application was developed before he or she began any employment with
the Bank. This provision is intended to apply only to the extent permitted by
applicable law.

            6.2 Statutory Limitation on Assignment. The Employee understands
that the Bank is hereby advising the Employee that any provision in this
Agreement requiring the Employee to assign rights in any invention does not
apply to an invention that qualifies fully under the provisions of Section 2870
of the California Labor Code. That Section provides, as follows:

                 (a) Any provision in an employment agreement which provides
that an employee shall assign, or offer to assign, any of his or her rights in
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies facilities, or trade secret information, except for those
inventions that either:

                      (1) Relate at the time of conception or reduction to
practice of the invention to the employer's business, or actual or demonstrably
anticipated research or development of the employer; or

                      (2) Result from any work performed by the employee from
the employer.

                 (b) To the extent a provision in an employment agreement
purports to require an employee to assign an invention otherwise excluded from
being required to be assigned under subdivision (a), the provision is against
the public policy of the state and is unenforceable.

       By signing this Agreement, the Employee acknowledges that this paragraph
shall constitute written notice of the provisions of Section 2870.

            6.3 Ownership of Records. Any written record that the Employee may
maintain of inventions, discoveries, improvements, trade secrets, formulae,
processes, or know-how, whether or not patentable and whether or not reduced to
practice, and any such records relating to original works of authorship or mask
works made by the Employee, alone or jointly with others, in the course of the
Employee’s employment with the Bank shall remain the property of the Bank. The
Employee shall furnish the Bank any and all such records immediately upon
request.

            6.4 Ventures. If the Employee, during employment with the Bank, is
engaged in or associated with the planning or implementation of any project,
program, or venture involving the Bank and any third parties, all rights in the
project, program, or venture shall belong to the Bank, and the Employee shall
not be entitled to any interest therein or to any commission, finder’s fee, or
other compensation in connection therewith other than the salary to be paid to
the Employee as provided in this Agreement.

            6.5 Return of Bank’s Property and Materials. Upon termination of
employment with the Bank, the Employee shall deliver to the Bank all Bank
property and materials that are in the Employee’s possession or control,
including all of the information described as confidential information in
Section 6 of this Agreement and including all other information relating to any
inventions, discoveries, improvements, trade secrets, formulae, processes,
know-how, original works of authorship, or mask works of the Bank.

            6.6 Company to Benefit from Provisions. To the extent any provisions
of this Article 6 relates in any way to information, property, rights, projects,
ventures, or inventions of the Company, then the obligations of Employee set
forth in this Article 6 shall also extend to the Company and inure to its
benefit.


       7. ARTICLE 7 - ARBITRATION

            Any claim or controversy between the parties which the parties are
unable to resolve themselves, including any claim arising out of Employee’s
employment or the termination of that employment, and including any claim
arising out of, connected with, or related to the formation, interpretation,
performance or breach of this Agreement, and any claim or dispute as to whether
a claim is subject to arbitration, shall be submitted to and resolved
exclusively by expedited arbitration by a single arbitrator in accordance with
the following procedures:

            7.1 In the event of a claim or controversy subject to this
arbitration provision, the complaining party shall promptly send written notice
to the other party identifying the matter in dispute and the proposed remedy.
Following the giving of such notice, the parties shall meet and attempt in good
faith to resolve the matter. In the event the parties are unable to resolve the
matter within 21 days, the parties shall meet and attempt in good faith to
select a single arbitrator acceptable to both parties. If a single arbitrator is
not selected by mutual consent within 10 business days following the giving of
the written notice of dispute, an arbitrator shall be selected from a list of
nine persons, each of whom shall be an attorney who is either engaged in the
active practice of law or a recognized arbitrator and who, in either event, is
experienced in serving as an arbitrator in disputes between employers and
employees, which list shall be provided by the main Los Angeles office of the
American Arbitration Association (AAA) or of the Federal Mediation and
Conciliation Service. If, within three business days of the parties’ receipt of
such list, the parties are unable to agree upon an arbitrator from the list,
then the parties shall each strike names alternatively from the list, with the
first to strike being determined by the flip of a coin. After each party has had
four strikes, the remaining name on the list shall be the arbitrator. If such
person is unable to serve for any reason, the parties shall repeat this process
until an arbitrator is selected.

            7.2 Unless the parties agree otherwise, within 120 days of the
selection of the arbitrator, a hearing shall be conducted before such arbitrator
at a time and a place in Los Angeles County agreed upon by the parties. In the
event the parties are unable to agree upon the time or place of the arbitration,
the time and place within Los Angeles County shall be designated by the
arbitrator after consultation with the parties. Within 30 days of the conclusion
of the arbitration hearing, the arbitrator shall issue an award, accompanied by
a written decision explaining the basis for the arbitrator’s award.

            7.3 In any arbitration hereunder, the Bank shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that Employee may, if he wishes, pay up to one-half of those amounts. Each party
shall pay its own attorneys’ fees, costs, and expenses, unless the arbitrator
orders otherwise. The prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including, but not limited to, the
arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator shall
have no authority to add to or to modify this Agreement, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation. The
parties shall be entitled to reasonable discovery subject to the discretion of
the arbitrator.

            7.4. The decision of the arbitrator shall be final, binding, and
non-appealable, except as otherwise permitted by law, and may be enforced as a
final judgment in any court of competent jurisdiction.

            7.5 This agreement to resolve any disputes by arbitration shall
extend to claims against any parent, subsidiary, or affiliate of each party,
and, when acting within such capacity, any officer, director, shareholder,
employee or agent of each party, or of any of the above, and shall apply as well
to claims arising out of state and federal statutes and local ordinances as well
as to claims arising under the common law or under this agreement. This
agreement, however, shall not apply to claims for workers’ compensation or
unemployment compensation benefits.

            7.6 Notwithstanding the foregoing, and unless otherwise agreed
between the parties, either party may, in an appropriate matter, apply to a
court for provisional relief, including a temporary restraining order or
preliminary injunction, on the ground that the arbitration award to which the
applicant may be entitled may be rendered ineffectual without provisional
relief.

            7.7 Any arbitration hereunder shall be conducted in accordance with
the employment rules and procedures of the AAA then in effect; provided,
however, that, in the event of any inconsistency between the rules and
procedures of the AAA and the terms of this Agreement, the terms of this
Agreement shall prevail.

            7.8 If any of the provisions of this Section 7 are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Section 7, and this
Section 7 shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the provisions of this Section 7 are not absolutely binding, then the parties
intend any arbitration decision and award to be fully admissible in evidence in
any subsequent action, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.


       8. ARTICLE 8 - MISCELLANEOUS

            8.1 Severable Provisions. The provisions of this Agreement are
separate and distinct, and if any provisions are determined to be unenforceable,
in whole or in part, the remaining provisions, and the enforceable parts of any
partially unenforceable provisions, shall nevertheless be enforceable.

            8.2 Indemnification. The Bank and Employee are entering into an
indemnification agreement in the form attached hereto as Exhibit A.” Any
payments made to Employee pursuant to such indemnification agreement are subject
to and conditioned upon compliance with 12 C.F.R. Section 545.121, and any rules
or regulations promulgated thereunder.

            8.3 Successors and Assigns. The Bank shall require any successor or
assignee, whether direct or indirect, by purchase, merger, consolidation, or
otherwise to all or substantially all of the business or assets of the Bank to
expressly assume and agree to perform in writing this Agreement in the same
manner and to the same extent that the Bank would be required to perform it if
no such succession or assignment had taken place. This Agreement shall inure to
the benefit of and be binding upon the Bank, its successors and assigns, and
upon the Employee and his heirs, executors, administrators and legal
representatives. No party to this Agreement may delegate its or his duties
hereunder without the prior written consent of the other parties to this
Agreement.

            8.4 Governing Law. Regardless of the choice of laws provisions of
Oregon or of any other jurisdiction, California law shall in all respects govern
the validity, construction, and interpretation of this Agreement.

            8.5 Source of Payments. All payments provided in this Agreement
shall be timely paid in cash or check from the general funds of the Bank. The
Company, however, unconditionally guarantees payment and provision of all
amounts and benefits due hereunder to Employee and, if such amounts and benefits
due from the Bank are not timely paid or provided by the Bank, such amounts and
benefits shall be paid or provided by the Company.

            8.6. Incorporation by Reference of Relevant Regulatory Law. This
Agreement incorporates by reference all applicable regulatory law, including but
not limited to12 U.S.C. section 1828(k) and any regulations promulgated under
it; 12 U.S.C. section 1818(e); and 12 C.F.R. section 563.39(b); and all
replacement statutes and regulations.

            8.7 Integration. This Agreement, including any documents expressly
incorporated into it by the terms of this Agreement, constitute the entire
agreement between the parties and supersedes all prior oral and written
agreements, understandings, negotiations, and discussions relating to the
subject matter of this Agreement. With this Agreement the parties rescind any
previous employment agreements or arrangements between themselves. Any
supplement, modification, waiver, or termination of this Agreement is valid only
if it is set forth in a writing signed by both parties. The waiver of any
provision of this Agreement shall not constitute a waiver of any other provision
and, unless otherwise stated, shall not constitute a continuing waiver

            8.8 No Oral Modification. Any supplement, modification, waiver, or
cancellation of this Agreement is valid only if it is set forth in a writing
signed by both parties.

            8.9 No Waiver. The waiver of any provision of this Agreement shall
not constitute a waiver of any other provision and, unless otherwise stated,
shall not constitute a continuing waiver.

            8.10 Notice. Any notice or other communication required or permitted
under this Agreement shall be in writing and shall be deemed to have been given
(i) if personally delivered, when so delivered, (ii) if mailed, one week after
having been placed in the United States mail, registered, or certified, postage
prepaid, addressed to the party to whom it is directed at the address listed
below or (iii) if given by facsimile, when the notice is transmitted to the
facsimile number specified below, and the appropriate answer back or telephonic
confirmation is received:

       If to the Bank:

       23901 Calabasas Road
       Suite 1050
       Calabasas, California 91302

       Attention: Chairman of the Board and Corporate Secretary

       Telephone: (818) 223-8084
       Facsimile: (818) 223-8457

       If to the Employee:

       Joseph W. Kiley, III
       14009 Weddington Street
       Sherman Oaks, California 91401

       In order for a party to change its address or other information for the
purpose of this section, the party must first provide notice of that change in
the manner required by this section.


       9. ARTICLE 9 - ADVICE OF COUNSEL

        Each party acknowledges that it has had an opportunity to negotiate,
carefully consider, and receive the advice of an attorney of its own choosing on
the terms of this Agreement before signing it. To the extent that any party does
not seek the advice of an attorney, it knowingly and freely waives such a right.

        In witness whereof, the parties hereto have caused this Agreement to be
executed as of the date and year set forth below.

  First Bank of Beverly Hills, F.S.B.     Date: ___________________ By:
____________________________   Name:   Title:       Employee     Date:
___________________ ____________________________   Name: Joseph W. Kiley, III  
        Wilshire Financial Services Group, Inc.     Date: ___________________
By: ____________________________   Name:   Title: